Citation Nr: 0111616	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1954 to August 
1975.  The veteran died in December 1992.  The appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision in which the RO 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for the cause of 
the veteran's death, but that entitlement to service 
connection was not warranted as the claim was not well-
grounded.  The appellant timely appealed to the Board.  

Pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a 
legal duty to consider the new and material issue regardless 
of the RO's actions.  If the Board were to adjudicate the 
claim on its merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate.  See Barnett v. Brown, 8 Vet. App. 1 (1995); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Thus, although the RO reopened the 
appellant's claim, the Board must also consider whether new 
and material evidence has been received to reopen the claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In an October 1993 decision, the RO denied entitlement to 
service connection for the cause of the veteran's death; the 
appellant was provided notice of the denial and of her 
procedural and appellate rights in an October 1993 letter but 
did not file an appeal.  

2.  New evidence submitted since the RO's October 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran had active combat service in the Republic of 
Vietnam, in country, during the Vietnam Era

4.  During his lifetime, the veteran was service-connected 
for a history of left ankle, for residuals of a low back 
injury, for residuals of a left knee injury, and for hearing 
loss, each evaluated as noncompensably disabling.  

5.  According to the Certificate of Death, the veteran died 
of metastatic esophageal carcinoma; there were no other 
conditions listed as having contributed to the veteran's 
death.

6.  The veteran's esophageal carcinoma is not among the 
diseases recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam, and for which 
service connection, due to presumed exposure to herbicides, 
is available.

7.  Although there is no objective evidence that the veteran 
was exposed to Agent Orange or any other herbicide in Vietnam 
(and the veteran may not be presumed to have been so exposed) 
herbicide exposure appears consistent with the circumstances 
of his service, and there is competent medical opinion that 
such exposure "may well have contributed significantly" to 
the esophageal carcinoma resulting in the veteran's death; 
there is no contrary evidence of record on either point.  



CONCLUSIONS OF LAW

1.  The RO's October 1993 decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's October 1993 denial; thus, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  With resolution of all reasonable doubt in the veteran's 
favor, service connection for the cause of the veteran's 
death is warranted.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
1110, 1116, 1131, 1154, 1310 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  Among other 
things, the new law eliminates the concept of a well-grounded 
claim, and redefines VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the instant 
case there is no indication in the record that there is any 
outstanding evidence that should be obtained prior to 
appellate review.  In any event, because, for the reasons set 
forth below, the Board is granting the appellant's claim, a 
remand for compliance with the Veterans Claims Assistance Act 
of 2000 is not warranted. 

The veteran had active service from November 1954 to August 
1975.  A review of the veteran's DD Form 214 for the period 
of service from September 1972 to August 1975 shows that the 
veteran had service in Vietnam.  In addition, the record 
shows that he served in combat in country in Vietnam.  

During his lifetime, the veteran was service-connected for a 
history of left ankle, for residuals of a low back injury, 
for residuals of a left knee injury, and for hearing loss, 
each evaluated as noncompensably disabling.  

The veteran died in December 1992.  According to the 
Certificate of Death, the cause of the veteran's death was 
metastatic esophageal carcinoma.  There were no other 
conditions listed as having contributed to the veteran's 
death.  No autopsy was performed. 

In an October 1993 decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  At 
that time, the evidence of record consisted of the service 
medical records; an October 1977 VA examination report; the 
Certificate of Death; and the appellant's assertions that the 
veteran's death was related to Agent Orange exposure during 
service.  The appellant was provided notice of the denial and 
of her procedural and appellate rights in an October 1993 
letter but did not file an appeal.

In March 2000, the appellant's current claim for service 
connection for the cause of the veteran's death was received.  
In a May 2000 rating decision, the RO determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for the cause of the veteran's death, but 
that entitlement to service connection was not warranted as 
the claim was not well grounded.  The appellant timely 
appealed to the Board.

The Board notes that the evidence added to the record 
subsequent to the October 1993 rating decision consists of 
the clinical records of Michael S. Bryant, M.D., F.A.C.S., as 
well as his medical opinion that the veteran's exposure to 
Agent Orange "may very well have" contributed significantly 
to his death from esophageal carcinoma.  Specifically, Dr. 
Bryant noted that although the veteran had some minor risk 
factors for esophageal carcinoma, it was his opinion that 
Agent Orange exposure may well have contributed significantly 
to the veteran's unusually long segment esophageal carcinoma 
in the distal and lower esophagus.  He noted that although 
respiratory cancers have been directly linked to Agent 
Orange, upper arrow digestive cancers are also related, and 
since respiratory cancers are known to be directly linked to 
Agent Orange exposure, it would seem logical that esophageal 
cancers, particularly unusual esophageal cancers with an 
unusual presentation such as the veteran's esophageal 
carcinoma, may also be contributed to such an entity.  
(Emphasis added.)  Dr. Bryant's clinical records confirmed 
that he had been the veteran's treating physician for his 
esophageal carcinoma prior to his death.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  Thus, 
the RO's October 1993 decision denying service connection for 
the cause of the veteran's death is final.  Id.  When a claim 
has been finally disallowed by the RO, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the October 1993 RO rating decision.  

The Board has considered all additional evidence that was 
added to the record since the RO's October 1993 decision.  As 
noted, Dr. Bryant has provided an opinion to the effect that 
the "the veteran's exposure to Agent Orange may very well 
have contributed significantly to his death from esophageal 
carcinoma."  As also noted, the veteran did have service in 
country in Vietnam where the appellant asserts that he was 
exposed to Agent Orange.  

The Board finds that, assuming the credibility of this 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The opinion by Dr. Bryant 
essentially provides a nexus between the cause of the 
veteran's death and his alleged exposure to Agent Orange 
during service.  Thus, this evidence is not only new, but is 
also material because, when considered in the context of the 
appellant's assertions, it relates the veteran's death to 
service.  The Board thus finds that Dr. Bryant's opinion is 
relevant and probative to the issue at hand and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2000).  As new 
and material evidence has been submitted, the claim for 
service connection for the cause of the veteran's death is 
reopened and must be considered on the merits.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  Contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2000).

The appellant has not contended, and the evidence does not 
suggest, that the veteran's death was in any way related to 
any of the disabilities for which the veteran had established 
service connection during his lifetime.  Rather, she contends 
that there is an association between the veteran's death due 
to esophageal cancer and his exposure to Agent Orange during 
his Vietnam service.  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) 
(2000).  Secondly, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e). See 
McCartt v. West, 12 Vet. App. 164 (1999); Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997).  The disorders listed at 
38 C.F.R. § 3.309(e) are as follows: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1131(b) and 1116, and 38 C.F.R. 
§ 3.303.

Having cited to the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of the veteran's exposure to 
herbicide agents in service.  Initially, the Board notes that 
it is clear that the veteran had combat service, in country, 
in Vietnam.  However, it is unclear whether the veteran was 
actually exposed to any herbicide agents in service.  In this 
regard, there is no evidence that during the veteran's 
lifetime, he was diagnosed with any disability presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  The veteran died of a 
digestive cancer, esophageal carcinoma.  Digestive cancers, 
to include esophageal carcinoma, are not listed in 38 C.F.R. 
§ 3.309(e).  Hence, the presumption of exposure to Agent 
Orange or other herbicide agents is unavailable to the 
appellant.  See McCartt v. West, 12 Vet. App. 164 (1999).  
The Board would point out, however, that prior to McCartt, VA 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b 
previously contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
While the pre-McCartt standard no longer applies, it is 
significant to note that, in this case, there is no negative 
evidence of record which shows that the veteran was not in 
fact exposed to Agent Orange during service.  Moreover, had 
the veteran, himself, alleged such exposure during his 
lifetime, he would have been entitled to the relaxed standard 
of proof of such a claimed in-service event accorded to 
combat veterans, providing that such assertion was consistent 
with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154 (West 1991); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  In this case, herbicide exposure during the veteran's 
combat service, in country, in Vietnam, would appear to be 
consistent with the circumstances of his service.

Furthermore, the record includes a medical opinion that 
putatively links the veteran's purported in-service Agent 
Orange exposure to the development of esophageal cancer, and, 
hence, the veteran's death.  As indicated above, Dr. Bryant 
opined the veteran's alleged exposure to Agent Orange may 
well have contributed significantly to the veteran's 
unusually long segment esophageal carcinoma in the distal and 
lower esophagus.  Although the language used in Dr. Bryant's 
opinion is somewhat less than definitive, it suggests that 
the probability of such a relationship is, at least, as least 
as likely as not.  The Board also emphasizes that the 
credence of Dr. Bryant's opinion is augmented by the fact 
that he is a surgeon and board-certified critical care 
specialist who was veteran's treating physician for his 
terminal illness, apparently familiar with both the medical 
literature on diseases that have been linked to Agent Orange 
exposure, and the particular circumstances of the veteran's 
case.  

In sum, the veteran had active combat service in the Republic 
of Vietnam, in country, during the Vietnam era.  Although 
there is no objective evidence that the veteran was exposed 
to Agent Orange during service, and there is no legal 
entitlement to such presumption based on the diagnosis of 
esophageal carcinoma, such exposure would appear consistent 
with the circumstances of his service, and the possibility 
that he was so exposed has not been negated.  Further, the 
appellant has submitted competent medical opinion to the 
effect that the veteran's exposure to Agent Orange during his 
active service in Vietnam at least as likely as not 
significantly contributed to the development of the 
esophageal carcinoma resulting in the veteran's death.  There 
is no contrary evidence of record on either point.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000).  Under the 
circumstances of this case, and with reasonable of all 
reasonable doubt in the appellant's favor, the Board finds 
that the criteria for service connection for the cause of the 
veteran's death, due esophageal carcinoma, are met.  Id.; 38 
U.S.C.A. §§  1110, 1131, 1310 (West 1999); 38 C.F.R. 
§§  3.303, 3.312 (2000).


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened, and that claim is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



